In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 02-1648V
                                           (Not to be published)


*************************
                                     *
ALISON BUSHNELL and                  *
DANIEL BUSHNELL, individually        *
and as next friends of JRB, a minor, *
                                     *
                       Petitioners,  *
                                     *                                    Filed: November 2, 2015
                v.                   *
                                     *                                    Decision on Attorneys’
SECRETARY OF HEALTH AND              *                                    Fees and Costs
HUMAN SERVICES                       *
                                     *
                       Respondent.   *
                                     *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
       In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on June 12, 2015. On November 2, 2015, the parties filed a joint stipulation of fact
concerning attorneys’ fees and costs in this matter. The parties’ stipulation requests a total
payment of $5,034.50, representing attorneys’ fees and costs for work performed by the law firm
of Michael Gallagher.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $5,034.50 as a lump sum in the form of a check
payable jointly to petitioners and petitioners’ counsel, Michael Gallagher.




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                            /s/ George L. Hastings, Jr.
                                                                                George L. Hastings, Jr.
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.